

Exhibit 10.1


CONSENT, WAIVER AND AGREEMENT TO
MASTER NOTE AGREEMENT
THIS CONSENT, WAIVER AND AGREEMENT TO MASTER NOTE AGREEMENT (this"Consent and
Waiver"), is made and entered into as of June 10, 2020 (the"Effective Date"), by
and among FASTENAL COMPANY, a Minnesota corporation (the"Company"), FASTENAL
COMPANY PURCHASING, a Minnesota corporation (“Fastenal Purchasing"), and
FASTENAL IP COMPANY, a Minnesota corporation (“Fastenal IP"; and together with
Fastenal Purchasing, the"Subsidiary Guarantors"), on the one hand, and
Metropolitan Life Insurance Company (“MLIC"), MetLife Investment Management, LLC
(“MIM"), NYL Investors LLC (“NYL"), PGIM, Inc. (“Prudential") and each holder of
Notes (as defined in the Note Agreement defined below) that are signatories
hereto (such holders, together with their successors and assigns,
the"Noteholders"), on the other hand.
W I T N E S S E T H:
WHEREAS, the Company, MLIC, NYL, Prudential and the Purchasers (as defined in
the Note Agreement defined below) are original parties to a certain Master Note
Agreement, dated as of July 20, 2016, as amended by the Omnibus First Amendment
to Master Note Agreement and Subsidiary Guaranty Agreement, dated as of November
30, 2018 (as may be further amended, restated, supplemented or otherwise
modified from time to time, as amended the"Note Agreement"; capitalized terms
used herein and not otherwise defined shall have the meanings assigned to such
terms in the Note Agreement), pursuant to which the Company previously issued
and sold (a) $40,000,000 in aggregate principal amount of its 2.00% Series A
Senior Notes Due July 20, 2021 (the"Series A Notes"), (b) $35,000,000 in
aggregate principal amount of its 2.45% Series B Senior Notes Due July 20, 2022
(the"Series B Notes"), (c) $60,000,000 in aggregate principal amount of its
3.22% Series C Senior Notes Due March 1, 2024 (the"Series C Notes"), (d)
$75,000,000 in aggregate principal amount of its 2.66% Series D Senior Notes Due
May 15, 2025 (the"Series D Notes") and (e) $50,000,000 in aggregate principal
amount of its 2.72% Series E Senior Notes Due May 15, 2027 (the"Series E Notes";
and together with the Series A Notes, the Series B Notes, the Series C Notes and
the Series D Notes, the"Notes");
WHEREAS, the Notes are the only Notes currently outstanding under the Note
Agreement and the Noteholders are the holders of 100% of the Notes;
WHEREAS, Section 2.1(a) of the Note Agreement prohibits any single Investor
Group from acquiring Shelf Notes in excess of $200,000,000 as specified on
Schedule B of the Note Agreement at any one time outstanding (the"Shelf Note IG
Maximum Amount");
WHEREAS, MetLife Affiliates currently hold $135,000,000 in aggregate principal
amount of Shelf Notes and the Company desires to make a Request for Purchase on
the date hereof to MIM (as assignee of MLIC) that would result in MetLife
Affiliates acquiring an additional $95,000,000 in aggregate principal amount of
Shelf Notes and resulting in MetLife Affiliates holding Shelf Notes in excess of
the Shelf Note IG Maximum Amount (such acquisition of Shelf Notes, the"MetLife
Transaction");
WHEREAS, (i) the Company has requested that the Investor Group Representatives
and the Noteholders (1) waive the Shelf Note IG Maximum Amount to permit the
MetLife Transaction and (2) consent to the MetLife Transaction and (ii) MLIC has
requested that each of the parties hereto consent to the substitution of MIM for
MLIC as"MetLife" under the Note Agreement and the Subsidiary Guaranty and,
subject to the terms and conditions hereof, (x) the Investor Group
Representatives and the Noteholders are willing to waive the Shelf Note IG
Maximum Amount and consent to the MetLife Transaction and (y) each of the
parties hereto is willing to consent to the substitution of MIM for MLIC
as"MetLife" under the Note Agreement and the Subsidiary Guaranty, in each case,
in the respects but only in the respects set forth below; and
NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of all of which are hereby acknowledged, the Company, the Subsidiary Guarantors,
the Investor Group Representatives, MIM and the Noteholders agree as follows:
1.Waiver, Consent and Agreement.
(a)    As of the Effective Date, the Company, the Investor Group Representatives
and the Noteholders waive the Shelf Note IG Maximum Amount for purposes of
consummation the MetLife Transaction and consent to the consummation of the
MetLife Transaction which is scheduled to occur on or about June 24, 2020.


1

--------------------------------------------------------------------------------




Exhibit 10.1 (continued)
(b)    As of the Effective Date, the Company, the Subsidiary Guarantors, the
Investor Group Representatives and the Noteholders agree that all references in
the Note Agreement and the Subsidiary Guaranty to"Metropolitan Life Insurance
Company" are hereby substituted with"MetLife Investment Management, LLC".
2.Assignment and Assumption.
(a)    MLIC as"MetLife" under the Note Agreement, hereby irrevocably and
unconditionally assigns (the"Assignment") on and as of the Effective Date, all
of its right, title and interest in and to the Note Agreement and benefits under
the Subsidiary Guaranty to MIM.
(b)    MIM, for good and valuable consideration, the receipt of which is hereby
acknowledged, hereby irrevocably and unconditionally assumes and agrees to be
bound by, receive the benefit of and comply with on and as of the Effective
Date, each of the covenants, terms and provisions of the Note Agreement and the
Subsidiary Guaranty as"MetLife" and as completely as if MIM were the
original"MetLife" thereunder and a party thereto (hereinafter referred to as
the"Assumption").
(c)    Upon satisfaction of the conditions set forth in Section 3 hereof, the
Company, the Subsidiary Guarantors, the Investor Group Representatives and the
Noteholders, as evidenced by their execution and delivery of this Consent and
Letter, hereby consent to the Assignment and the Assumption.
3.Conditions to Effectiveness of this Consent and Waiver. Notwithstanding any
other provision of this Consent and Waiver and without affecting in any manner
the rights of MLIC, NYL, Prudential or the Noteholders under the Note Agreement
or under the Subsidiary Guaranty, it is understood and agreed that this Consent
and Waiver shall be effective as of the Effective Date upon the receipt by MLIC,
MIM, NYL, Prudential and the Noteholders of executed counterparts to this
Consent and Waiver from the Company, the Subsidiary Guarantors, MLIC, MIM, NYL,
Prudential and the Noteholders.
4.Representations and Warranties. To induce MLIC, MIM, NYL, Prudential and the
Noteholders to enter into this Consent and Waiver, the Company hereby represents
and warrant to MLIC, MIM, NYL, Prudential and the Noteholders that:
(a)    The Company and each Subsidiary Guarantor has the corporate or other
legal entity power and authority to execute and deliver this Consent and Waiver
and to perform the provisions of this Consent and Waiver, the Note Agreement, as
amended hereby (the Note Agreement as so amended, the"Amended Note Agreement")
(in the case of the Company) and the Subsidiary Guaranty, as amended hereby (the
Subsidiary Guaranty as so amended, the"Amended Subsidiary Guaranty") (in the
case of the Subsidiary Guarantors).
(b)    This Consent and Waiver has been duly authorized by all necessary
corporate or other legal entity action on the part of the Company and the
Subsidiary Guarantors, and this Consent and Waiver, and the Amended Note
Agreement (in the case of the Company) and the Amended Subsidiary Guaranty (in
the case of the Subsidiary Guarantors) constitute the legal, valid and binding
obligations of the Company and the Subsidiary Guarantors, as applicable, and
this Consent and Agreement and the Amended Subsidiary Guaranty enforceable
against the Company and the Subsidiary Guarantors in accordance with their
respective terms, except as such enforceability may be limited by (1) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (2) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
(c)    The execution and delivery of this Consent and Waiver and the performance
by the Company of this Consent and Waiver and the Amended Note Agreement (in the
case of the Company) and the Amended Subsidiary Guaranty (in the case of the
Subsidiary Guarantors) do not (1) contravene, result in any breach of, or
constitute a default under, or result in the creation of any Lien in respect of
any property of the Company or any Subsidiary under, any indenture, mortgage,
deed of trust, loan, purchase or credit agreement, lease, corporate charter or
by-laws, shareholders agreement or any other agreement or instrument to which
the Company or any Subsidiary is bound or by which the Company or any Subsidiary
or any of their respective Properties may be bound or affected, (2) conflict
with or result in a breach of any of the terms, conditions or provisions of any
order, judgment, decree or ruling of any court, arbitrator or Governmental
Authority applicable to the Company or any Subsidiary or (3) violate any
provision of any statute or other rule or regulation of any Governmental
Authority applicable to the Company or any Subsidiary.
(d)    No consent, approval or authorization of, or registration, filing or
declaration with, any Governmental Authority is required in connection with the
execution or delivery by the Company or any Subsidiary Guarantor of this Consent
and Waiver or the performance by the Company or the Amended Note Agreement or by
the Subsidiary Guarantors of the Amended Subsidiary Guaranty.


2

--------------------------------------------------------------------------------




Exhibit 10.1 (continued)
(e)    After giving effect to this Consent and Waiver, (1) except with respect
to Schedule 5.4 and Schedule 5.15 to the Note Agreement, which are updated as
set forth on Exhibit A attached hereto, the representations and warranties of
the Company contained in the Note Agreement are true and correct as of the date
hereof (unless expressly stated to relate to an earlier date, in which case such
representations and warranties were true and correct as of such earlier date),
and (2) no Default or Event of Default has occurred and is continuing as of the
date hereof.
5.Reaffirmation. Each Subsidiary Guarantor hereby consents to the foregoing
modifications to the Note Agreement and hereby ratifies and reaffirms all of its
payment and performance obligations, contingent or otherwise, under the
Subsidiary Guaranty, after giving effect to such modification. Each Subsidiary
Guarantor hereby acknowledges, notwithstanding the foregoing modifications, that
the Subsidiary Guaranty remains in full force and effect and is hereby ratified
and confirmed. Without limiting the generality of the foregoing, each Subsidiary
Guarantor agrees and confirms that the Subsidiary Guaranty continues to guaranty
the Guaranteed Obligations (as defined in the Subsidiary Guaranty) arising under
or in connection with the Amended Note Agreement or any of the Notes.
6.Effect of Modifications. Except as set forth expressly herein, all terms of
the Amended Note Agreement and the Amended Subsidiary Guaranty shall be and
remain in full force and effect and shall constitute the legal, valid, binding
and enforceable obligations of the Company. The Company understands and agrees
that the consent, waiver and agreements contained in Section 1 hereof pertain
only to the MetLife Transaction and the Assignment and Assumption. The
execution, delivery and effectiveness of this Consent and Waiver shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Noteholders under the Note Agreement or the Subsidiary Guaranty,
nor constitute a waiver of any provision of the Note Agreement or the Subsidiary
Guaranty.
7.Governing Law. This Consent and Waiver shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the laws of
the State of New York excluding choice-of-law principles of the laws of such
State that would permit the application of the laws of a jurisdiction other than
such State.
8.No Novation. This Consent and Waiver is not intended by the parties to be, and
shall not be construed to be, a novation of the Note Agreement or the Subsidiary
Guaranty or an accord and satisfaction in regard thereto.
9.Costs and Expenses. The Company agrees to pay on demand all costs and expenses
of MLIC, MIM, NYL, Prudential and the Noteholders in connection with the
preparation, execution and delivery of this Consent and Waiver, including,
without limitation, the reasonable fees and out-of-pocket expenses of outside
counsel for the Noteholders with respect thereto.
10.Counterparts. This Consent and Waiver may be executed by one or more of the
parties hereto in any number of separate counterparts, each of which shall be
deemed an original and all of which, taken together, shall be deemed to
constitute one and the same instrument. Delivery of an executed counterpart of
this Consent and Waiver by facsimile transmission or by electronic mail in pdf
form shall be as effective as delivery of a manually executed counterpart
hereof.
[the remainder of this page intentionally left blank]




3

--------------------------------------------------------------------------------





Exhibit 10.1 (continued)
IN WITNESS WHEREOF, the parties hereto have caused this Consent and Waiver to be
duly executed by its respective authorized officers as of the day and year first
above written.


COMPANY:
FASTENAL COMPANY


By: /s/ Holden Lewis__________________
    Name: Holden Lewis                     
Title: Executive Vice President and Chief Financial Officer


FASTENAL COMPANY PURCHASING
FASTENAL IP COMPANY                            


By: /s/ Sheryl A. Lisowski_____________
Name: Sheryl A. Lisowski
Title: Controller, Chief Accounting Officer and Treasurer


[Signature Page to Consent, Waiver and Agreement to Master Note Agreement]



--------------------------------------------------------------------------------




Exhibit 10.1 (continued)
NYL INVESTORS LLC




By /s/ Sean Campbell__________________
Name: Sean Campbell
Title: Senior Director


NEW YORK LIFE INSURANCE COMPANY




By: /s/ Sean Campbell__________________
Name: Sean Campbell
Title: Corporate Vice President


Aggregate principal amount of Series B Notes owned:
$16,100,000


Aggregate principal amount of Series C Notes owned:
$14,100,000


Aggregate principal amount of Series E Notes owned:
$35,000,000


NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION
By:        NYL Investors LLC, its Investment Manager




By: /s/ Sean Campbell_________________
Name: Sean Campbell
Title: Senior Director


Aggregate principal amount of Series B Notes owned:
$12,300,000


Aggregate principal amount of Series C Notes owned:
$5,300,000


Aggregate principal amount of Series E Notes owned:
$11,100,000










[Signature Page to Consent, Waiver and Agreement to Master Note Agreement]



--------------------------------------------------------------------------------




Exhibit 10.1 (continued)
NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION INSTITUTIONALLY OWNED LIFE
INSURANCE SEPARATE ACCOUNT (BOLI 3-2)
By:        NYL Investors LLC, its Investment Manager




By: /s/ Sean Campbell_________________
Name: Sean Campbell
Title: Senior Director


Aggregate principal amount of Series C Notes owned:
$300,000




NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION INSTITUTIONALLY OWNED LIFE
INSURANCE SEPARATE ACCOUNT (BOLI 30C)
By:        NYL Investors LLC, its Investment Manager




By: /s/ Sean Campbell_________________
Name: Sean Campbell
Title: Senior Director




Aggregate principal amount of Series B Notes owned:
$2,800,000


Aggregate principal amount of Series C Notes owned:
$300,000


Aggregate principal amount of Series E Notes owned:
$1,000,000
















[Signature Page to Consent, Waiver and Agreement to Master Note Agreement]



--------------------------------------------------------------------------------




Exhibit 10.1 (continued)
THE BANK OF NEW YORK MELLON, A BANKING CORPORATION ORGANIZED UNDER THE LAWS OF
NEW YORK, NOT IN ITS INDIVIDUAL CAPACITY BUT SOLELY AS TRUSTEE UNDER THAT
CERTAIN TRUST AGREEMENT DATED AS OF JULY 1ST, 2015 BETWEEN NEW YORK LIFE
INSURANCE COMPANY, AS GRANTOR, JOHN HANCOCK LIFE INSURANCE COMPANY (U.S.A.), AS
BENEFICIARY, JOHN HANCOCK LIFE INSURANCE COMPANY OF NEW YORK, AS BENEFICIARY,
AND THE BANK OF NEW YORK MELLON, AS TRUSTEE
By:        New York Life Insurance Company, its attorney-in-fact




By: /s/ Sean Campbell_________________
Name: Sean Campbell
Title: Corporate Vice President


Aggregate principal amount of Series B Notes owned:
$3,800,000


Aggregate principal amount of Series E Notes owned:
$1,000,000




COMPSOURCE MUTUAL INSURANCE COMPANY


By:    NYL Investors, LLC, its Investment Manager




By: /s/ Sean Campbell_________________
Name: Sean Campbell
Title: Senior Director


Aggregate principal amount of Series E Notes owned:
$1,900,000
 






[Signature Page to Consent, Waiver and Agreement to Master Note Agreement]



--------------------------------------------------------------------------------




Exhibit 10.1 (continued)
METLIFE INVESTMENT MANAGEMENT, LLC




By: /s/ John Willis_____________________
Name: John Willis
Title: Authorized Signatory
 
METROPOLITAN LIFE INSURANCE COMPANY, as "MetLife" prior to the Effective Date
and as a Noteholder
By:        MetLife Investment Management, LLC, Its Investment Manager


Aggregate principal amount of Series A Notes owned:
$20,000,000


Aggregate principal amount of Series C Notes owned:
$5,000,000


Aggregate principal amount of Series D Notes owned:
$29,800,000




LINCOLN BENEFIT LIFE COMPANY
By:        MetLife Investment Management, LLC, Its Investment Manager






Aggregate principal amount of Series A Notes owned:
$20,000,000


BRIGHTHOUSE LIFE INSURANCE COMPANY
(F/K/A METLIFE INSURANCE COMPANY USA)
By:         MetLife Investment Management, LLC, Its Investment Manager




Aggregate principal amount of Series C Notes owned:
$10,000,000


Aggregate principal amount of Series D Notes owned:
$8,800,000


By: /s/ John Willis_____________________
Name: John Willis
Title: Authorized Signatory


[Signature Page to Consent, Waiver and Agreement to Master Note Agreement]



--------------------------------------------------------------------------------




Exhibit 10.1 (continued)
METLIFE INSURANCE K.K.
By:         MetLife Investment Management, LLC, Its Investment Manager


Aggregate principal amount of Series C Notes owned:
$5,000,000




METROPOLITAN TOWER LIFE INSURANCE COMPANY
By:         MetLife Investment Management, LLC, Its Investment Manager


Aggregate principal amount of Series D Notes owned:
$10,000,000




SYMETRA LIFE INSURANCE COMPANY
By:         MetLife Investment Management, LLC, Its Investment Manager


Aggregate principal amount of Series D Notes owned:
$13,200,000




ZURICH AMERICAN INSURANCE COMPANY
By:         MetLife Investment Management, LLC, Its Investment Manager


Aggregate principal amount of Series D Notes owned:
$6,200,000




By: /s/ John Willis_____________________
Name: John Willis
Title: Authorized Signatory












[Signature Page to Consent, Waiver and Agreement to Master Note Agreement]



--------------------------------------------------------------------------------




Exhibit 10.1 (continued)
PENSION AND SAVINGS COMMITTEE, ON BEHALF OF THE ZURICH AMERICAN INSURANCE
COMPANY MASTER RETIREMENT TRUST
By:         MetLife Investment Management, LLC, Its Investment Manager


Aggregate principal amount of Series D Notes owned:
$2,600,000




ZURICH GLOBAL, LTD.
By:         MetLife Investment Management, LLC, Its Investment Manager


By: /s/ John Willis_____________________
Name: John Willis
Title: Authorized Signatory


Aggregate principal amount of Series D Notes owned:
$4,400,000








[Signature Page to Consent, Waiver and Agreement to Master Note Agreement]



--------------------------------------------------------------------------------




Exhibit 10.1 (continued)
PGIM, INC.




By: /s/ Anna Sabiston
Name: Anna Sabiston
Title: Vice President




THE PRUDENTIAL INSURANCE COMPANY OF AMERICA




By: /s/ Anna Sabiston
Name: Anna Sabiston
Title: Vice President


Aggregate principal amount of Series C Notes owned:
$1,400,000




PRUDENTIAL LEGACY INSURANCE COMPANY
OF NEW JERSEY


By:    PGIM, Inc. (as Investment Manager)


    
By: /s/ Anna Sabiston
Name: Anna Sabiston
Title: Vice President


Aggregate principal amount of Series C Notes owned:
$8,600,000






[Signature Page to Consent, Waiver and Agreement to Master Note Agreement]



--------------------------------------------------------------------------------




Exhibit 10.1 (continued)
FARMERS NEW WORLD LIFE INSURANCE COMPANY
By:    Prudential Private Placement Investors,
L.P. (as Investment Advisor)


By:    Prudential Private Placement Investors, Inc.
(as its General Partner)




By: /s/ Anna Sabiston
Name: Anna Sabiston
Title: Vice President


Aggregate principal amount of Series C Notes owned:
$6,250,000




ZURICH AMERICAN LIFE INSURANCE COMPANY


By:    Prudential Private Placement Investors,
L.P. (as Investment Advisor)


By:    Prudential Private Placement Investors, Inc.
(as its General Partner)




By: /s/ Anna Sabiston
Name: Anna Sabiston
Title: Vice President


Aggregate principal amount of Series C Notes owned:
$3,750,000




[Signature Page to Consent, Waiver and Agreement to Master Note Agreement]



--------------------------------------------------------------------------------





Exhibit 10.1 (continued)
Updated Schedules
[see attached]






--------------------------------------------------------------------------------





Exhibit 10.1 (continued)
SUBSIDIARIES OF THE COMPANY AND OWNERSHIP OF SUBSIDIARY STOCK;
OTHER AFFILIATES; DIRECTORS AND SENIOR OFFICERS
Subsidiaries and Ownership of Subsidiary Stock
Each of the Subsidiaries listed below is wholly owned, directly or indirectly,
by Fastenal Company.
Geographic Location
Subsidiary Name
Jurisdiction of Incorporation
North America
United States
Fastenal International Holdings Company
Minnesota
 
Fastenal Company Purchasing
Minnesota
 
Fastenal Company Leasing
Minnesota
 
Fastenal IP Company
Minnesota
 
Fastenal Air Fleet, LLC
Minnesota
 
River Surplus and Supply, LLC
Fastenal Mexico, LLC
Innova Supply Chain Solutions, LLC
Innova Holdings, LLC
Minnesota
Minnesota
Minnesota
Minnesota
Canada
Fastenal Canada, Ltd.
Canada
Mexico
Fastenal Mexico Services S. de R.L. de C.V.
Mexico
 
Fastenal Mexico S. de R.L. de C.V.
Mexico
Central & South America
Panama
Fastenal Panama, S.A.
Panama
 
Fastenal Latin America, S.A.
Panama
Brazil
Fastenal Brasil Importação, Exportação e Distribuição Ltda.
Brazil
 
Fastenal Brasil Participacoes Ltda.
Brazil
Colombia
Fastenal Colombia S.A.S.
Colombia
Chile
Fastenal Chile SpA
Chile
Asia
China
Fastenal Asia Pacific Limited
Hong Kong
 
FASTCO (Shanghai) Trading Co., Ltd.
Shanghai
 
Fastenal (Shanghai) International Trading Co. Ltd.
Shanghai
 
Fastenal (Tianjin) International Trading Co. Ltd.
Tianjin
 
Fastenal (Shenzhen) International Trading Co. Ltd.
Shenzhen
India
Fastenal India Sourcing, IT, and Procurement Private Ltd.
India
 
Fastenal India Wholesale Private Ltd.
India
Southeast
Singapore
Fastenal Singapore P.T.E. LTD.
Singapore
Malaysia
Fastenal Malaysia, Sdn Bhd
Malaysia
Thailand
Fastenal (Thailand) Ltd.
Thailand
Europe
Netherlands
Fastenal Europe, B.V.
The Netherlands
 
Fastenal Netherlands Holdings B.V.
The Netherlands
Hungary
Fastenal Europe, Kft.
Hungary
United Kingdom
Fastenal Europe, Ltd.
United Kingdom
Germany
Fastenal Europe GmbH
Germany
Czech Republic
Fastenal Europe s.r.o.
Czech Republic
Italy
Fastenal Europe S.r.l.
Italy
Romania
Fastenal Europe RO SRL
Romania
Sweden
Fastenal Europe AB
Sweden
Poland
Austria
Switzerland
Ireland
Spain
France
Belgium
Fastenal Europe Sp. z o.o.
Fastenal AT GmbH
Fastenal Europe Sàrl
Fastenal Europe IE Limited
Fastenal Europe, S.L.
Europe FR Sàrl
Fastenal Europe BE BV
Poland
Austria
Switzerland
Ireland
Spain
France
Belgium





Schedule 5.4
(to Master Note Agreement)



--------------------------------------------------------------------------------





Exhibit 10.1 (continued)
Directors and Senior Officers


Directors
 
 
 
Willard D. Oberton
Daniel L. Florness
Nicholas J. Lundquist
Michael J. Ancius
Rita J. Heise
Scott A. Satterlee
Michael J. Dolan
Daniel L. Johnson
Reyne K. Wisecup
Stephen L. Eastman
 
 
Senior Officers
Name
Title
Daniel L. Florness
William J. Drazkowski
President and Chief Executive Officer
Executive Vice President-Sales
Leland J. Hein
Senior Executive Vice President-Sales
James C. Jansen
Holden Lewis
Executive Vice President-Manufacturing
Chief Financial Officer and Executive Vice President
Sheryl A. Lisowski
 
Controller, Chief Accounting Officer and Treasurer
Charles S. Miller
Executive Vice President-Sales
Terry M. Owen
Senior Executive Vice President-Sales Operations
John L. Soderberg
Jeffery M. Watts
Executive Vice President-Information Technology
Executive Vice President-International Sales
Reyne K. Wisecup
Executive Vice President-Human Resources





S-5.4-2



--------------------------------------------------------------------------------





Exhibit 10.1 (continued)
Existing Indebtedness


1.
Indebtedness of the Company and its Subsidiaries to various persons incurred in
connection with Finance Leases and purchase money Indebtedness of the Company
and its Subsidiaries. The aggregate principal amount of such Indebtedness
outstanding as of

March 31, 2020 was approximately $3,000,000. Such Indebtedness is secured by the
assets the acquisition of which was financed thereby (and the products and
proceeds thereof).


2.
Indebtedness of the Company to Wells Fargo Bank, National Association, Branch
Banking and Trust Company, Merchants Bank, N.A. and Bank of America, N.A. under
the Bank Credit Agreement. As of May 31, 2020, the aggregate principal amount of
all loans outstanding under the Bank Credit Agreement was approximately
$360,000,000 and the aggregate undrawn face amount of all letters of credit
outstanding under the Bank Credit Agreement was approximately $36,250,000. The
obligations of the Company under the Bank Credit Agreement are guaranteed by
Fastenal Company Purchasing and Fastenal IP Company.



3.
Indebtedness of the Company to Metropolitan Life Insurance Company and/or
affiliates under 2.00% Series A Senior Notes dated July 20, 2016. As of May 31,
2020, the aggregate principal amount outstanding under these notes was
$40,000,000. The obligations of the Company under these notes are guaranteed by
Fastenal Company Purchasing and Fastenal IP Company.



4.
Indebtedness of the Company to NYL Investors LLC and/or affiliates under 2.45%
Series B Senior Notes dated July 20, 2016. As of May 31, 2020, the aggregate
principal amount outstanding under these notes was $35,000,000. The obligations
of the Company under these notes are guaranteed by Fastenal Company Purchasing
and Fastenal IP Company.



5.
Indebtedness of the Company to Metropolitan Life Insurance Company and/or
affiliates, NYL Investors LLC and/or affiliates, and PGIM, Inc. and/or
affiliates under 3.22% Series C Senior Notes dated March 1, 2017. As of May 31,
2020, the aggregate principal amount outstanding under these notes was
$60,000,000. The obligations of the Company under these notes are guaranteed by
Fastenal Company Purchasing and Fastenal IP Company.



6.
Indebtedness of the Company to Metropolitan Life Insurance Company and/or
affiliates under 2.66% Series D Senior Notes dated May 15, 2020. As of May 31,
2020, the aggregate principal amount outstanding under these notes was
$75,000,000. The obligations of the Company under these notes are guaranteed by
Fastenal Company Purchasing and Fastenal IP Company.



7.
Indebtedness of the Company to NYL Investors LLC and/or affiliates under 2.72%
Series E Senior Notes dated May 15, 2020. As of May 31, 2020, the aggregate
principal amount outstanding under these notes was $50,000,000. The obligations
of the Company under these notes are guaranteed by Fastenal Company Purchasing
and Fastenal IP Company.







Schedule 5.15
(to Master Note Agreement)

